Citation Nr: 1421336	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial disability rating for prostate cancer in excess of 40 percent from June 25, 2009 to December 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran was scheduled for a Travel Board hearing in August 2011; however, one week prior to the hearing, he withdrew his request for such a hearing.  See 38 C.F.R. § 20.704(e) (2013).

In a September 2012 decision, the RO granted a 100 percent disability evaluation for prostate cancer residuals effective December 21, 2010.  The issue has been recharacterized to reflect the full grant from that date.

The issue was remanded by the Board in October 2011 for further development.  

A claim for an increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is incarcerated and has not alleged unemployability due to prostate cancer symptoms.  A TDIU claim is not inferred.

In a March 2012 statement, the Veteran indicated that he wished to reopen his claim for service connection for erectile dysfunction.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.




FINDING OF FACT

From June 25, 2009 to December 20, 2010, the competent evidence reflects that the Veteran's prostate cancer residuals consisted of awakening to void four to six times per night, as well as hesitancy, slow and weak stream, and decreased force of stream (with no flow rate specified), with urine leakage that does not necessitate the use of absorbent materials.  The disability was not productive of any other voiding dysfunction, renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.


CONCLUSION OF LAW

The criteria for an initial disability rating for prostate cancer in excess of 40 percent between June 24, 2009 and December 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran was afforded a VA examination in May 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The issue was remanded for additional development in October 2011.  The Board finds that the RO complied with the mandates of that remand. 

In October 2012 correspondence, the Veteran stated that he had no additional information or evidence to submit in support of his appeal and asked that the case be returned to the Board for consideration.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's prostate cancer has been rated as 40 percent disabling from June 25, 2009 to December 20, 2010 under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  He asserts that a higher disability rating is warranted for that period.

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  The Note to Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Renal dysfunction is not demonstrated by the evidence of record and, therefore, need not be discussed.

Voiding dysfunction is rated under three subcategories: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

For urinary frequency, a 40 percent rating is warranted for daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  Id.  

For obstructed voiding, the highest available schedular rating is 30 percent for urinary retention.  This need not be discussed further as the Veteran is in receipt of a rating in excess of 30 percent.  38 C.F.R. § 4.115a.

For urinary leakage, a 40 percent evaluation is warranted when absorbent materials must be changed two to four times a day.  A 60 percent disability rating requires either the use of an appliance or the changing of absorbent materials more than four times a day.  Id.

Factual Background and Analysis

A June 25, 2009 private treatment record notes the Veteran's report of increased urination, approximately four times per night.  The Veteran had a normal prostate-specific antigen (PSA) reading at that time.

The Veteran reported in a December 2009 statement that he experienced a dull discomfort in his prostate region, and that he woke up four to five times a night to void.

A January 2010 private treatment record notes that the Veteran's PSA level was "slowly rising," but no levels were provided.  The Veteran denied any problems with urination at that time.  The Veteran reiterated in a January 2010 statement that he has been experiencing a dull discomfort in his prostate region, and he reported that he was awakened at least five to six times a night by an urgent need to urinate and then had difficulty in doing so.

Following the Board's remand, additional treatment records were obtained and included a December 21, 2010 stating that a reoccurrence of cancer was probable.  It was noted that the Veteran had a PSA of 5.2.  A July 2011 treatment note reported that the Veteran no longer wanted aggressive treatment.  A February 2012 treatment note reported a PSA of 7.7.

The Veteran was afforded a VA examination in May 2012.  The Veteran's PSA was noted as stable at 7.8.  The Veteran's treatment was noted as completed and he was in "watchful waiting" status, but the disease was described as active.  There was voiding dysfunction which did not require the use of absorbent materials.  The Veteran reported progressive stress urinary incontinence three times a week causing him to soil his shorts and pants three times a week.  

Voiding dysfunction with urine leakage which did not require the use of absorbent material or appliance was described.   The Veteran reported daytime voiding between one and two hours and nighttime awakening to void three to four times.  Markedly slow or weak and decreased urinary stream was noted.  

As active prostate cancer is first confirmed in December 21, 2010, a 100 percent disability rating from that point forward is appropriate .  This is the highest available rating for this disability.

The evidence of record does not demonstrate symptoms which warrant a schedular rating in excess of 40 percent prior to December 20, 2010.  December 21, 2010 private treatment notes are the first to confirm a reoccurance of prostate cancer and the Veteran is not competent to attest to an earlier occurrence of that disease as such a finding is not capable of lay observation.  Thus, the evidence does not demonstrate symptoms which warrant a 100 percent disability rating prior to December 21, 2010.

The Veteran's treatment notes fail to demonstrate urinary leakage requiring the use of an appliance or the changing of absorbent materials more than four times a day, the only symptoms which allow for a higher schedular rating than the Veteran's 40 percent rating.  Such symptoms are not shown by the Veteran's treatment records prior to December 21, 2010 nor does the later May 2012 VA examination report state or suggest that such symptoms occurred during the period on appeal.  

In sum, the evidence of record does not demonstrate the symptoms described in the rating criteria for ratings in excess of 40 percent for the period on appeal under any of the applicable diagnostic codes.  There is no doubt to be resolved and a higher ratings is not warranted.

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Veteran has not described any unusual or exceptional features associated with his residuals of prostate cancer at any time during the pending claim.  In December 2009 and January 2010, the Veteran described "a dull discomfort in his prostate region."  While this symptom is not specifically enumerated in the rating criteria,  the medical professionals did not regard this as sufficiently unusual or exceptional so as to warrant comment.  

The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.



ORDER

Entitlement to an initial disability rating for prostate cancer in excess of 40 percent from June 25, 2009 to December 20, 2010 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


